445 F.2d 1398
Temple PYLE, Jr., Trustee in Bankruptcy of Javelin Oil Co.,Inc., Plaintiff-Appellant,v.BANK OF NEW YORK, formerly named Empire Company, Defendant-Appellee.
No. 71-1313.
United States Court of Appeals, Fifth Circuit.
Sept. 7, 1971.

Robert E. Eatman, Henley A. Hunter, Shreveport.  La., for plaintiff-appellant.
Blanchard, Walker, O'Quin & Roberts, Neilson S. Jacobs, Shreveport, La., for defendant-appellee.
Before COLEMAN, SIMPSON, and RONEY, Circuit Judges.
PER CURIAM:


1
The plaintiff-appellant sought to subject the defendant, a New York Bank, to the personal jurisdiction of a Louisiana Court under the Louisiana 'Long Arm' statute, La.R.S. 13:3201.  By the terms of that statute jurisdiction would attach only if a defendant, directly or by agent, transacts business in Louisiana or has an interest in, or uses, or possesses a 'real right' or immovable property within the State.


2
In a diversity action, the District Court, sitting as 'another court of Louisiana', held that it had no in personam jurisdiction over the Bank under either of the foregoing specifications.  In our opinion the undisputed facts permitted no other result.

The judgment of the District Court is

3
Affirmed.